              Case 3:15-cr-00582-WHO Document 326 Filed 11/05/18 Page 1 of 1



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ELISE LAPUNIZNA (NYBN 2540730)
   S. WAQAR HASIB (CABN 234818)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           elise.lapunzina@usdoj.gov; 415-436-6878
             waqar.hasib@usdoj.gov; 415-436-7261
 8
     Attorneys for the United States of America
 9
                                      UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 15-CR-00582 WHO
                                                      )
14           Plaintiff,                               ) UNITED STATES’ NOTICE OF APPEAL
                                                      )
15      v.                                            )
                                                      )
16   ADAM SHAFI,                                      ) FRAP 9(a) APPEAL
                                                      )
17           Defendant.                               )
                                                      )
18

19           Notice is hereby given that the United States of America, plaintiff in the above-captioned case,
20 appeals to the United States Court of Appeals for the Ninth Circuit from the district court’s order on

21 October 4, 2018, releasing defendant Adam Shafi from custody pending trial (Doc. 308).

22

23 Date: November 5, 2018                                         Respectfully submitted,

24                                                                ALEX G. TSE
                                                                  United States Attorney
25

26                                                                 /s/
                                                                  ELISE LAPUNIZNA
27                                                                S. WAQAR HASIB
                                                                  Assistant United States Attorneys
28

     UNITED STATES’ NOTICE OF APPEAL
     15-CR-00582 WHO
